IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-712
                                         No. COA22-41

                                    Filed 1 November 2022

     Graham County, Nos. 94 CRS 431, 14 CRS 50285, 15 CRS 253

     STATE OF NORTH CAROLINA

           v.

     BILLY EDWARDS, Defendant.


           Appeal by Defendant from order entered 11 September 2020 by Judge William

     H. Coward in Graham County Superior Court. Heard in the Court of Appeals 24

     August 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Zachary K.
           Dunn, for the State.

           Appellate Defender Glenn Gerding, by Assistant Appellate Defender Nicholas
           C. Woomer-Deters, for Defendant.



           GRIFFIN, Judge.


¶1         Defendant Billy Edwards appeals from an order denying his motion for

     appropriate relief. Defendant asserts the trial court improperly denied his MAR

     because the State’s felony larceny indictment failed to allege a legal entity capable of

     owning property. We affirm the trial court’s order.

                           I.   Factual and Procedural History

¶2         On 13 June 1994, Defendant was indicted for breaking and entering, felony
                                        STATE V. EDWARDS

                                         2022-NCCOA-712

                                        Opinion of the Court



     larceny, and felony possession of stolen goods. The indictment alleged Defendant

     broke into a building occupied by Graham County Schools and stole a television, VCR,

     and microwave. Graham County Schools was named as the owner of the property.

     On 14 December 1995, Defendant pled guilty to felony larceny and was sentenced to

     three years in prison.

¶3         Almost twenty years later, Defendant was indicted for possession of stolen

     goods or property and safecracking.       Defendant was subsequently indicted as a

     habitual felon. The habitual felon indictment included the 14 December 1995 felony

     larceny conviction as one of the qualifying convictions. A jury found Defendant guilty

     of possession of stolen goods or property and felonious safecracking. Defendant pled

     guilty to obtaining a habitual felon status. Defendant was sentenced to a minimum

     of eighty-four months in prison.

¶4         Defendant appealed the ruling, and this Court reversed the conviction for

     felonious safecracking, vacated the consolidated judgment, and remanded the case

     for resentencing. See State v. Edwards, 252 N.C. App. 265, 2017 WL 897711 (March

     7, 2017) (unpublished). The trial court entered a judgment and found Defendant

     guilty of possession of stolen goods and for attaining habitual felon status.

¶5         On 11 May 2020, Defendant filed an MAR asserting that the trial court lacked

     jurisdiction to accept Defendant’s 14 December 1995 felony larceny plea. Defendant

     claimed the trial court lacked jurisdiction because the indictment “did not identify
                                      STATE V. EDWARDS

                                        2022-NCCOA-712

                                       Opinion of the Court



     the victim as a business or other entity capable of owning property.” Additionally,

     since the felony larceny conviction was one of three convictions included on

     Defendant’s habitual felon indictment, Defendant argued the habitual felon

     conviction should be vacated and Defendant should be resentenced pursuant only to

     the charge of possession of stolen goods.

¶6         On 11 September 2020, the trial court entered an order denying Defendant’s

     MAR. The trial court determined that the victim named in the indictment—“Graham

     County Schools”—clearly “implie[d] the statutorily-required ownership by the

     Graham County Board of Education.”

¶7         On 21 May 2021, Defendant filed a petition for writ of certiorari, which was

     granted.

                                       II.   Analysis

¶8         Generally, “appellate courts review trial court orders deciding motions for

     appropriate relief to determine whether the findings of fact are supported by

     evidence, whether the findings of fact support the conclusions of law, and whether

     the conclusions of law support the order entered by the trial court.” State v. Hyman,

     371 N.C. 363, 382, 817 S.E.2d 157, 169 (2018) (citations and internal quotation marks

     omitted). However, when a defendant’s MAR only raises a legal issue, this Court

     reviews the challenge de novo. State v. Marino, 265 N.C. App. 546, 549, 828 S.E.2d

     689, 692 (2019).
                                         STATE V. EDWARDS

                                           2022-NCCOA-712

                                          Opinion of the Court



¶9           Here, Defendant attacks the sufficiency of an indictment, which is a question

       of law. See State v. Oldroyd, 380 N.C. 613, 2022-NCSC-27, ¶ 8 (citation omitted)

       (“When a criminal defendant challenges the sufficiency of an indictment lodged

       against him, that challenge presents this Court with a question of law which we

       review de novo.”). We therefore employ a de novo standard in our review.

¶ 10         “It is well settled ‘that a valid bill of indictment is essential to the jurisdiction

       of the trial court to try an accused for a felony.’” State v. Campbell, 368 N.C. 83, 83,

       772 S.E.2d 440, 443 (2015) (quoting State v. Sturdivant, 304 N.C. 293, 308, 283 S.E.2d

       719, 729 (1981) (citations omitted)). Indictments function to “identify clearly the

       crime being charged, thereby putting the accused on reasonable notice to defend

       against it and prepare for trial, and to protect the accused from being jeopardized by

       the State more than once for the same crime.” Sturdivant, 304 N.C. at 311, 283

       S.E.2d at 731 (citation omitted). While indictments “must satisfy both the statutory

       strictures of N.C.G.S. § 15A-924 and the constitutional purposes which indictments

       are designed to satisfy[,]” these strictures are not intended “to bind the hands of the

       State with technical rules of pleading[.]”      Oldroyd, 2022-NCSC-27, ¶ 8 (citation

       omitted); Sturdivant, 304 N.C. at 311, 283 S.E.2d at 731.

¶ 11         Defendant specifically asserts his larceny indictment is fatally defective

       because it failed to allege ownership by a legal entity capable of owning property.

       Defendant argues the use of “Graham County Schools” in his indictment renders it
                                         STATE V. EDWARDS

                                          2022-NCCOA-712

                                         Opinion of the Court



       fatally defective because “the Graham County Board of Education is the exclusive

       entity capable of owning school property in Graham County.” We disagree.

¶ 12          A valid larceny indictment “allege[s] the ownership of the [stolen] property

       either in a natural person or a legal entity capable of owning (or holding) property.”

       Campbell, 368 N.C. 83, 772 S.E.2d at 443 (citations and internal quotation marks

       omitted). An indictment alleging ownership in an entity must indicate, if the owner

       is not a natural person, that the entity “‘is a corporation or otherwise a legal entity

       capable of owning property,’ unless the entity’s name itself ‘imports an association or

       a corporation capable of owning property.’” Id. (quoting State v. Thornton, 251 N.C.

       658, 661, 111 S.E.2d 901, 903 (1960).

¶ 13         In applying these rules, our Supreme Court has held that merely listing a

       company’s name that gives no indication that it is a corporation or failing to state

       that it is an entity capable of owning property is insufficient for a valid larceny

       indictment. See Thornton, 251 N.C. at 662, 111 S.E.2d at 904 (“In the indictment sub

       judice, there is no allegation that ‘The Chuck Wagon’ is a corporation, and the words

       ‘The Chuck Wagon’ do not import a corporation.”).        On the other hand, larceny

       indictments have been upheld where the name of the entity relates back or “imports”

       an entity that can own property. See Campbell, 368 N.C. at 83, 772 S.E.2d at 444

       (holding that alleging “a church or other place of religious worship” as the property

       owner is sufficient for a valid larceny indictment); State v. Ellis, 368 N.C. 342, 346,
                                          STATE V. EDWARDS

                                            2022-NCCOA-712

                                           Opinion of the Court



       776 S.E.2d 675, 678 (2015) (affirming this Court’s recognition of “North Carolina

       State University” as an entity capable of owning property).

¶ 14          In Campbell and Ellis, the Court pointed out that the entity at issue in each

       case was authorized by our General Statues to own property. See N.C. Gen. Stat. §§

       61-2 – 61-5 (2021) (authorizing religious societies’ ownership of property); Id. § 116-3

       (authorizing “the University of North Carolina” as an entity capable of owning

       property). Significant to our analysis in this case is the Court’s use of section 116-3

       to hold that North Carolina State University is an entity capable of owning property

       when the statute only states “[t]he Board of Governors of the University of North

       Carolina . . . [and] the University of North Carolina[,]” while North Carolina State

       University is a constituent institution of the University of North Carolina. Compare

       id. (“The Board of Governors of the University of North Carolina shall be known and

       distinguished by the name of ‘the University of North Carolina’ and shall continue as

       a body politic and corporate . . . .”), with id. § 116-4 (“The University of North Carolina

       shall be composed of the following institutions of higher education . . . North Carolina

       State University at Raleigh . . . .”). Ellis is instructive in the case before us because

       although the corporate body capable of owning property is the University of North

       Carolina, North Carolina State University falls under the corporate body as a

       constituent institution, yet was sufficient for a valid larceny indictment as an entity

       capable of owning property. Ellis, 368 N.C. at 346, 776 S.E.2d at 678; see also Bd. of
                                        STATE V. EDWARDS

                                          2022-NCCOA-712

                                         Opinion of the Court



       Governors of Univ. of N.C. v. U.S. Dep’t of Lab., 917 F.2d 812, 816 (4th Cir. 1990)

       (stating that N.C. Gen. Stat. § 116-3 “constitutes the Board of Governors of UNC as

       ‘a body politic and corporate.’ It does not grant this status to any of the sixteen

       campuses that the Board administers.” (citations omitted)).

¶ 15         Here, our General Statutes state that “[t]he board of education of each county

       in the State shall be a body corporate by the name and style of ‘The .......... County

       Board of Education,’ . . . [and] shall hold all school property and be capable of

       purchasing and holding real and personal property[.]” N.C. Gen. Stat. § 115C-40

       (2021). While the Graham County Board of Education may be the corporate body

       capable of owning property by statute, we find this case similar to Ellis. The Court

       there found that “North Carolina State University” was sufficient as a legal entity

       capable of owning property. Here, we conclude that “Graham County Schools,” and

       the addition of the specific location as “Robbinsville Elementary School,” while not

       the corporate body “Graham County Board of Education,” falls under the umbrella of

       the “Graham County Board of Education,” like that of a constituent institution to the

       University of North Carolina.

¶ 16         We hold the use of “Graham County Schools,” with the addition of the specific

       location as “Robbinsville Elementary School,” in this case was sufficient for a valid

       larceny indictment because it “imports” the Graham County Board of Education.

       Thornton, 251 N.C. at 661, 111 S.E.2d at 903.
                                         STATE V. EDWARDS

                                             2022-NCCOA-712

                                         Opinion of the Court



                                      III.     Conclusion

¶ 17          For the foregoing reasons, we affirm the trial court’s order denying Defendant’s

       MAR.

              AFFIRMED.

              Judges TYSON and ARROWOOD concur.